Title: To George Washington from Beverley Randolph, 14 January 1790
From: Randolph, Beverley
To: Washington, George


          
            Sir,
            Richmond [Va.] January 14th 1790.
          
          Since my letter of the 18th of December last General Wood at the request of the Executive went to Cape Henry to ascertain the present situation of the materials formerly placed there for the purpose of building a Light house. I take the liberty to inclose to you his report upon this subject, and to offer the materials in their present situation so far as Virginia has an Interest in them, to the United States. I shall immediately write to the Governor of Maryland to inform him of this measure and have no doubt but that state will unite with us in disposing of the whole. If it should be determined not to accept the offer now made, I wish to be informed whether the purchase will be made upon any other terms. Igw, have &c.
          
            Beverley Randolph
          
        